Citation Nr: 0714801	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  96-44 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
disability manifested by dizziness and vertigo resulting from 
VA medical treatment for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 1996 and July 1997, the veteran attended hearings 
before hearing officers at the New York RO.  Transcripts of 
the hearings are of record.

The veteran's appeal was previously before the Board in 
September 2004, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

As noted in the Board's September 2004 remand, in an August 
2004 statement the veteran's representative appears to raise 
the issues of entitlement to compensation under 38 U.S.C. 
§ 1151 for hearing loss and tinnitus due to VA medical 
treatment.  The Board notes that no action has been taken on 
these claims and they are therefore referred again to the RO.


FINDING OF FACT

A disability manifested by dizziness and vertigo was not 
caused or permanently worsened as a result of VA treatment 
for right ear hearing loss.




CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for disability manifested by dizziness and 
vertigo resulting from VA treatment for right ear hearing 
loss have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated long before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA, to include notice that he should 
submit all pertinent evidence in his possession, by letter 
mailed in March 2004.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in November 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained all the pertinent, available 
medical records identified by the veteran.  In this regard, 
the Board notes that the originating agency has made several 
attempts to obtain the veteran's VA Medical Center (VAMC) 
records dating back to November 1975; however, these records 
are no longer available.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in November 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

VA provides compensation under the provisions of 38 U.S.C. § 
1151 (West 1991) if VA hospitalization or medical or surgical 
treatment results in additional disability or death that is 
not the result of the veteran's own willful misconduct or 
failure to follow instructions.  This compensation is awarded 
in the same manner as if the additional disability or death 
were service connected.  See 38 C.F.R. § 3.358(a).

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

Congress has amended 38 U.S.C. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 22(a), 110 Stat. 2926 (Sept. 26, 
1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  It does not apply 
to the veteran's claim, which was filed prior to that date.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he currently experiences dizziness 
and vertigo due to chronic ear infections that were incurred 
as a result of an improper VA operation in November 1975 to 
treat his right ear hearing loss.  While the current medical 
evidence of record shows that the veteran has had chronic 
otitis and cholesteatoma of the right ear since his 1975 
surgery, the evidence does not show that his November 1975 
operation by VA caused this condition or resulted in any 
additional disability.  

The Board notes that the medical evidence of record 
establishes that the veteran did not seek treatment for pain 
in his right ear until June 1989, almost fifteen years after 
his 1975 VA surgery.  During a June 1989 examination, the 
veteran stated that he had experienced chronic right pain and 
drainage since 1975.  The examiner noted that while the 
veteran was vague as to his prior surgery, he may have had a 
stapedecomty for conductive hearing loss that was 
unsuccessful due to infection.  The Board also notes that the 
veteran has been afforded numerous VA examinations, and while 
he has consistently reported a history of dizziness and 
vertigo due to his 1975 right ear surgery, none of the 
medical evidence of record supports his contention that his 
current disability is the result of the November 1975 VA 
surgery.  

The Board has considered the various statements submitted by 
the veteran in support of the claim.  However, in the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of medical 
opinions, the Board must find that his contentions with 
regard to the etiology of his current disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
disability manifested by dizziness and vertigo resulting from 
VA medical treatment for right ear hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


